Citation Nr: 0904999	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  03-09 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
right middle lobe lung resection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1953 to May 
1961.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), in Chicago, Illinois.

This claim was remanded by the Board in August 2004 for 
further adjudication.  In April 2006, the Board issued a 
decision that denied the above claim.  On appeal, the U.S. 
Court of Appeals for Veterans Claims (Court) issued an April 
2008 Order vacating the April 2006 Board decision and 
remanding the appeal for readjudication consistent with the 
parties' Joint Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board notes at the outset that, in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Pursuant to the Court's April 2008 Joint Motion for Remand, 
additional evidentiary development is required prior to the 
adjudication of the Veteran's claim.  In particular, the 
April 2008 joint motion contends that the Board's April 2006 
decision did not apply the provisions of 38 U.S.C.A. § 
5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008) to the facts of this case.  
The Board notes that VA's duty to assist does include 
obtaining thorough and contemporaneous examinations in order 
to determine the nature and extent of the Veteran's 
disabilities.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2008).  The Court asserts that the Board 
failed to ensure compliance with the duty to assist the 
Veteran by providing an adequate VA medical opinion.  The 
Court determined that the April 2005 VA examination addendum 
contained a medical opinion that was not adequate for rating 
purposes.  The April 2005 VA examiner opined that a diagnosed 
restrictive lung disorder was not related to the Veteran's 
service connected residuals of a right middle lobe lung 
resection because the pulmonary function testing (PFT) 
included in a November 2004 VA examination report showed a 
generalized pattern of minimal restriction that did not 
appear localized from the Veteran's right middle lobe lung 
resection.  The Court determined that, given this assessment, 
it appears as though the April 2005 VA examiner failed to 
review the entire claims file including a report of an August 
1998 VA medical examination.  The August 1998 VA examination 
report included an examination of the Veteran's chest wherein 
it was noted that the Veteran had complained of occasional 
dyspnea and that he had wheezing in the right middle chest.  
As such, the Board finds that a new VA examination is 
necessary to determine whether the symptoms and pulmonary 
implications as shown by the PFTs, associated with the 
Veteran's diagnosed mild restrictive lung disease, are 
related to his service-connected lung disorder or whether 
those symptoms are factors of other, non-service connected, 
lung disorders that may be present.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The Board notes that the Veteran did not receive 
this notice.  Additionally, the Court recently further 
defined the VA's duty to notify obligations in increased 
rating claims in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Since Vazquez-Flores was also decided during the 
pendency of this appeal, the Veteran did not receive such 
notice in the exact form described.  The RO should send the 
Veteran corrective VCAA notice.  

Finally the RO should obtain any VAMC treatment records for 
the period of November 2004 to the present.

Accordingly, the case is REMANDED for the following action:

1.	Obtain any VA treatment records from 
the Danville VAMC for the period from 
November 2004 to the present.  A 
response should be associated with the 
claims file.  Requests must continue 
until it is determined that the records 
sought do not exist or that further 
efforts to obtain these records would 
be futile.  

2.	The RO must ensure that all VCAA notice 
obligations are satisfied with regard 
to Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).  Specifically the 
Veteran must be notified that a 
disability rating and an effective date 
for the award of benefits will be 
assigned if service connection is 
awarded.

3.	The RO must ensure that all VCAA notice 
obligations are satisfied as detailed 
in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Specifically, the 
Veteran and his representative must be 
given notice that:

he must provide, or ask the Secretary 
to obtain, medical or lay evidence 
demonstrating a worsening or increase 
in severity of the disability and the 
effect that worsening has on his 
employment and daily life;

should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
Diagnostic Codes, which typically 
provide for a range in severity of a 
particular disability from 
noncompensable to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life; and 

he can submit relevant medical and 
lay evidence, or ask VA to obtain 
such evidence, which would show 
entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer 
statements, job application 
rejections, and any other evidence 
showing an increase in the disability 
or exceptional circumstances relating 
to the disability.

4.	Schedule the Veteran for a VA 
examination for the purpose of 
ascertaining a medical opinion 
regarding what symptoms and what 
pulmonary impairment, as shown by the 
PFTs, are due to the service connected 
right middle lobe lung resection as 
opposed to other lung disorders that 
might be present.  A detailed rationale 
should be provided for all opinions.  
Conversely, if the examiner concludes 
that an etiological opinion cannot be 
provided, he or she should clearly and 
specifically so specify in the 
examination report, with an explanation 
as to why this is so.

5.	After completion of the above, and any 
other development deemed necessary, 
review the expanded record and 
determine if the Veteran has submitted 
evidence sufficient to warrant 
entitlement to the benefit sought. 
Unless the benefit sought on appeal is 
granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHELLE L. KANE 
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




